TISDZA~TORNEY                       GENERAL
                             OFTEXAS
                        AU~TIXU.   T-            78711




                               February    17. 1975


The Honorable   Tom Hanna                          Opinion   No. H-   530
Criminal District Attorney
P. 0. Box 2553                                     Re: May special funds be
Beaumont,   Texas  77704                           transferred   into a county’s
                                                   general fund under article 8,
                                                   section 9 of’.the Texas Consti-
                                                   tution and used for other pur-
                                                   poses?

Dear Mr.   Hanna:

         You have requested   our opinion concerning the transfer of county
funds from the Road and Bridge Tax Fund and the Farm to Market and
Lateral Tax Fund to the General Fund and the use of these funds for
purposes   other than bridges and roads.

          The Road and Bridge Fund is’provided     for in article 8. section 9
of the Texas Constitution,    which also establishes   the general fund, the
permanent improvement       fund, and the jury fund.    The use of these four
fund’s was formerly   limited to the purposes reflected in their titles,    and
the transfer of money from one fund to another prohibited.        Carroll v.
Williams,    202 S. W. 504 (Tex. Sup. 1918).

        However,   the 1967 revision of section 9 provides that “[a]ny county
may put all tax money collected by the county into one general fund. without
regard to the purpose or source of each tax. ” This language has been held
to overrule the holding of Carroll v. Williams,   supr(~. and to allow money
from the Road and Bridge Fund to be transferred     to the General Fund and
expended for purposes    other than roads and bridges.   Lewis v. Nacogdoches
County, 461 S. W. 2d 514 (Tex. Civ. App. --Tyler    1970, no writ); Attorney
General Opinion H-194 (1974).




                                     p.   2390
The Honorable    Tom Hanna      page 2        (H-530)




         The Farm to Market Lateral Tax Fund is established      in article 8,
section l-a of the Texas Constitution and article 7048a,   V. T. C. S.   S&2-
tion l-a limits the use of the revenue so obtained to “construction    and
maintenance    of Farm to Market Roads or Flood Control . . . ” and re-
payment   of tax donations   from   the state.

         The 1967 amendment     to section 9 of article 8 provides that “[a]ny
county may put all tax money collected      by the county into one general
fund, without regard to the purpose or source       of each tax.”     While this
language could be interpreted     to apply to section l-a funds, the Texas
Legislative   Council analyzed the amendment as applying to only the four
non-voted   tax levies contained in section 9.     Texas Legislative     Council,         “6
Proposed    Constitutional Amendments     Analyzed,     (1967) .” In addition,
this was the construction    presented to the public prior io adoption.       Con-
sequently,   we believe the language of section 9 applies only to the four
funds provided for in that section.

         Since section I-a was revised in 1973 and the limitations    on the use
of the revenues reenacted,    it is our opinion that the reasoning of Carroll v.
Williams,     s*     remains applicable  to section l-a.  Thus, it is our opinion.
that revenues    in the Farm to Market Lateral Tax Fund may not be trans-
ferred to the General Fund and may not be expended for any purpose other
t~hhanthose provided in section l-a.

                                    SUMMARY

                    Revenues in the Road and Bridge Fund may
                be transferred  to the General Fund and expended
                for any lawful purpose.

                     Revenues   in the Farm       to Market        Lateral   Tax
                Fund may not be transferred    to the General Fund
                and may be expended only for those purposes pro-
                vided in article 8, section l-a of the Texas Consti-
                tution.




                                                        Attorney     General   of Texas



                                      p.   2391
t   *


        The Honorable     Tom Hanna       page 3      (H-530)




        APPROVED:




        DAVID     M.   KENDALL,   First   Assistant




        Opinion   Committee




                                               p.   2392